Case 1:16-cv-01067-JDB-jay Document 14 Filed 07/20/20 Page 1 of 1                     PageID 67



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

DENNIS DARNELL ERVIN,

        Petitioner,

v.                                                                  No. 1:16-cv-01067-JDB-jay

UNITED STATES OF AMERICA,

        Respondent.


                              ORDER LIFTING STAY
                                     AND
               DIRECTING CLERK TO ADMINISTRATIVELY REOPEN CASE


        On February 27, 2020, the Court stayed proceedings in this case pending the Sixth Circuit’s

decision in United States v. Buie, 960 F.3d 767 (6th Cir. 2020). (Docket Entry 10.) On May 29,

2020, the Sixth Circuit issued its decision in that case. See Buie, 960 F.3d at 767. Accordingly,

the STAY is hereby LIFTED. The Clerk of Court is DIRECTED to administratively reopen the

case.

        IT IS SO ORDERED this 20th day of July 2020.

                                             s/ J. DANIEL BREEN
                                             UNITED STATES DISTRICT JUDGE
